DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on July 28, 2022. Claim 1 has been amended.

Allowable Subject Matter
Claims 1-6 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claim 1, the closest prior art Katsuno et al. (US 2014/0231552 A1) discloses the features of: A coating nozzle, comprising: at least one member having an introduction passage for introducing paint, an expansion passage, and a slit passage inside the coating nozzle, the expansion passage communicating with a lower end of the introduction passage and widening in a widthwise direction being perpendicular to a coating direction.		
However, the reference fails to teach limitations: “the slit passage has Lt/Rx 100 = 70-130% in which a curvature radius of the arc of the slit outlet port is R and a chord length of the arc of the slit outlet port is Lt, to reduce widthwise spread of paint emitted from the coating nozzle”. Furthermore, with respect to determination of obviousness rejection, the disclosure of Katsuno invention (Para. [0010 and 0057]) explicitly teaches away from the limitations thereof. Proposed modification would render the prior art to Katsuno unsatisfactory for intended purpose. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752